      Case 1:17-cr-00025-ER Document 455
                                     454 Filed 01/28/21
                                               01/25/21 Page 1 of 1


                                         Law Firm of
                                 Susan K Marcus, LLC
                           29 Broadway, Suite 1412, New York, NY 10006
                  T: 212-792-5131  F: 888-291-2078 E: susan@skmarcuslaw.com

                                               January 25, 2021

VIA ECF

Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

In re: United States v. Issak Almaleh and Antoaneta Iotova, 17-CR-25 (ER)

Dear Judge Ramos:

On behalf of Ms. Iotova and Mr. Almaleh, we write to request a modification of the
Court’s Order on bail. We ask that the Court modify its order to allow Ms. Iotova and Mr.
Almaleh to report by telephone to pretrial weekly (instead of daily, which have they
currently been doing). Pretrial Services Officer Valenzuela states he has had no issues
with their compliance to date. Officer Valenzuela and AUSA Robert Sobelman do not
object to the modification.

Thank you for your consideration of this request.


Sincerely,

                                                                /s/ Ezra Spilke
Susan K. Marcus, Esq.                                           Ezra Spilke, Esq.

/s/ Thomas H. Nooter                                            /s/ Guy Oksenhendler
Thomas H. Nooter, Esq.                                          Guy Oksenhendler, Esq.
Attorneys for Antoaneta Iotova                                  Attorneys for Issak Almaleh


                                                                SO ORDERED:



                                                                       1/28/2021 _____
                                                                HON. EDGARDO RAMOS
